Case 1:18-cr-00457-AJT Document 312-2 Filed 07/14/19 Page 1 of 2 PagelD# 3391

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury

 

UNITED STATES DISTRICT COURT
for the
~~~ Eastern District of Virginia

SUBPOENA TO TESTIFY BEFORE A GRAND JURY

Flynn Intel Group LLC

601 N. St. Asaph Street, Alexandria, VA 22314
To: Flynn Intel Group Inc,

44 Canal Center Plaza, Alexandria, VA 22314

Attn: Custodian of Records

c/o Robert K. Kelner, Stephen Anthony, Covington & Burling LLP

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown

belew to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

Place Date and Time: j.46 28, 2017 9:30 AM

" U.S. District Court
401 Courthouse Square :
__ Alexandria, VA 22314-— ~~ __ So

 

 

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not

applicable}z"*: ~*~ - :
See Attachment.
This subpoena remains in effect until all documents are provided.
P pee Merry, :
June 15, 2017 3 ts
OE CLERK OF COURT f  %
ao , f m

   
   

¢

  

Np te ail Med
Signature’ “of Cler ‘OF Depu(Clerk
"vv

A
sy pirrt ©

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who

uests this subpoena, are: ?
a poem Brandon Van Grack, SAUSA pb

Office of the United States Attorney

Justin W. Williams United States Attorney's Building
2100 Jamieson Avenue

Alexandria, Virginia 22314 (703) 299-3700

 

 
Case 1:18-cr-00457-AJT Document 312-2 Filed 07/14/19 Page 2 of 2 PagelD# 3392

Flynn Intel Group LLC
601 N. St. Asaph Street
Alexandria, VA 22314

Flynn Intel Group Inc.
44 Canal Center Plaza
Alexandria, VA 22314
Attn: Custodian of Records

c/o Robert K. Kelner

Steven Anthony

Covington & Burling LLP
One CityCenter

850 Tenth Street, NW
Washington, DC 20001-4956

ATTACHMENT - Flynn Intel Group LLC & Flynn Intel Group Inc.

 

Please provide any and all documents and physical objects relating or belonging to the Flynn
Intel Group LLC (“FIG LLC”) or Flynn Intel Group Inc. (“FIG INC”), including but not limited
to contracts, bank records, financial records, business records, communications (whether paper
or electronic (email)) and attachments, internal memoranda, and any drafts thereof, from January
1, 2014, to present, whether said documents and physical objects are currently in the possession,
custody, or control of FIG LLC, FIG INC, or any agents or custodians of FIG LLC or FIG INC,
including but not limited to Michael T. Flynn, Michael G. Flynn, Bijan Rafiekian. Responsive
material shall include any and all information, records, documents, and communications drafted
for, created by, pertaining to, or involving FIG LLC or FIG INC.

Please also provide a copy of any FIG LLC and FIG INC documents and physical objects that
you have provided to Congress or any congressional committees from January 1, 2014, to
present.

IN LIEU OF APPEARANCE, RECORDS MAY BE SENT TO:

United States Attorney’s Office

Eastern District of Virginia

ATTN: Brandon L. Van Grack, Special Assistant U.S. Attorney
2100 Jamieson Ave.

Alexandria, VA 22314

Phone: (202) 514-0529

Email: brandon.van.grack@usdoj.gov

Page 1 of 1
